Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a syringe plunger rod comprising an elongate body having consisting of three ribs, wherein a plurality of spaced openings occur at an intersection of at least two of the ribs and wherein the spaced openings have a spherical shape with its center at the intersection in combination with the other limitations of the independent claim. 
The closest prior art of record is Haak (USPN 5263934), Sharp (US 2008/0065027), and Coelho et al. (USPN 7387615).  Haak discloses a syringe plunger rod comprising: an elongate body (10) consisting of three ribs (Figure 3D) extending the length of the body (Figure 1). Sharp teaches a syringe plunger rod (14) comprising ribs (50) extending the length of an elongate body, at least one of the ribs having a plurality of openings (52) spaced along the length that occur at an intersection of at least two of the ribs (Figure 8). Coelho teaches a syringe plunger rod (24) comprising ribs (54) extending the length of an elongate body (46; Figure 4), at least one of the ribs having a plurality of openings (56, 60, 62) spaced along the length, wherein the plurality of spaced openings occur at an intersection of at least two of the ribs (Figures 4 and 5). However, neither Sharp nor Coelho disclose that the plurality of spaced openings have a spherical shape with its center at the intersection of the three ribs. A further modification of the syringe plunger rod disclosed by Sharp or Coelho to include spaced openings as claimed would require altering the way that the syringe plunger rods were designed to function, and there is not motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783